Table of Contents Exhibit 99.2 Maguire Properties, Inc. Supplemental Operating and Financial Data Fourth Quarter 2007 Table of Contents Corporate Data PAGE Quarterly Highlights 2 Investor Information 4 Common Stock Data 6 Consolidated Financial Results Financial Highlights 8 Consolidated Balance Sheets 9 Consolidated Statements of Operations 10 Consolidated Statements of Discontinued Operations 11 MMO Unconsolidated Joint Venture Statements of Operations 12 Funds from Operations 13 Adjusted Funds from Operations 14 Reconciliation of Earnings Before Interest, Taxes and Depreciation and Amortization and Adjusted Funds From Operations 15 Capital Structure 16 Debt Summary 17 MMO Joint Venture Debt Summary 18 Debt Maturities 19 MMO Joint Venture Debt Maturities 20 Portfolio Data Same Store Analysis 22 Portfolio Overview 23 Portfolio Geographic Distribution 27 Portfolio Overview — Leased Rates and Weighted Average Remaining Lease Term 28 Major Tenants — Office Properties 29 Portfolio Tenant Classification Description 30 Lease Expirations — Wholly Owned Portfolio 31 Lease Expirations — Wholly Owned Portfolio (Los Angeles County) 32 Lease Expirations — Wholly Owned Portfolio (Orange County) 33 Lease Expirations — Wholly Owned Portfolio (San Diego County) 34 Lease Expirations — MMO Joint Venture Portfolio 35 Leasing Activity — Total Portfolio and Effective Portfolio 36 Leasing Activity — Los Angeles Central Business District 37 Leasing Activity — Orange County 38 Leasing Activity — San Diego County 39 Tenant Improvements and Leasing Commissions 40 Historical Capital Expenditures — Office Properties 41 Hotel Performance and Hotel Historical Capital Expenditures 42 Construction in Progress 43 Development Pipeline 44 Management Statements on Non-GAAP Supplemental Measures 45 This supplemental package contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Although we believe the expectations reflected in any forward-looking statements are based on reasonable assumptions, you should exercise caution in interpreting and relying on these statements as they involve known and unknown risks, uncertainties and other factors which are, in some cases, beyond management’s control and could materially affect actual results, performance or achievements.These factors include, without limitation: risks associated with our consideration of strategic alternatives; general risks affecting the real estate industry (including, without limitation, the inability to enter into or renew leases at favorable rates, dependence on tenants’ financial condition, and competition from other developers, owners and operators of real estate); risks associated with the availability and terms of financing and the use of debt to fund acquisitions and developments; risks associated with the potential failure to manage effectively the Company’s growth and expansion into new markets, to identify properties to acquire, to complete acquisitions or to integrate acquisitions successfully; risks and uncertainties affecting property development and construction; risks associated with downturns in the national and local economies, increases in interest rates, and volatility in the securities markets; risks associated with joint ventures; potential liability for uninsured losses and environmental contamination; risks associated with our Company’s potential failure to qualify as a REIT under the Internal Revenue Code of 1986, as amended, and possible adverse changes in tax and environmental laws; and risks associated with the Company’s dependence on key personnel whose continued service is not guaranteed. Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data Fourth Quarter 2007 Corporate Data Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data Fourth Quarter 2007 Quarterly Highlights Maguire Properties, Inc. (the “Company”), a self-administered and self-managed real estate investment trust, is the largest owner and operator of Class A office properties in the Los Angeles central business district and is primarily focused on owning and operating high-quality office properties in the Southern California market.We are a full-service real estate company with substantial in-house expertise and resources in property management, marketing, leasing, acquisitions, development and financing.The Company’s predecessor was founded in 1965 and developed and managed over 30million square feet of office properties nationally. As of December31,2007, our office portfolio was comprised of whole or partial interests in 37 properties with approximately 21million net rentable square feet, one350-room hotel with 266,000 square feet, and on- and off-site structured parking plus surface parking totaling approximately 14million square feet, which accommodates almost 47,000 vehicles.We have four projects under development that total approximately 629,000 square feet of office space and approximately 351,000 square feet of structured parking.We also own undeveloped land that we believe can support up to approximately 17million square feet of office, hotel, retail, residential and structured parking. This Supplemental Operating and Financial Data package supplements the information provided in our quarterly reports on Form 10-Q and annual report on Form 10-K filed with the Securities and Exchange Commission (SEC).For more information on Maguire Properties, visit our website at www.maguireproperties.com. Disposition: On October26,2007, we contributed our office property located at 18301 Von Karman in Irvine, California to a joint venture for an agreed upon value of approximately $112million, less approximately $2million of credits and the transfer of loan reserves of approximately $7million in connection with the joint venture’s assumption of the $95.0million mortgage loan.Additionally, we entered into a master lease with the joint venture for approximately 41,000 square feet of vacant space in the building at a market rental rate from the date of the contribution for a period of up to 12 months, resulting in a contingent obligation of approximately $2million.We retain a 1% equity interest and a 2% preferred interest in the joint venture. Debt: During the fourth quarter, we paid down $10.0million on our City Plaza mortgage loan.Additionally, we entered into a variable rate construction loan for our development project at 207 Goode.As of December31,2007, we have drawn approximately $0.5million of the $64.5million available under this loan.This loan bears interest at LIBOR plus 1.80% and matures in May2010.The first $25.0million of this loan has been hedged using a forward-starting interest rate swap agreement that effectively fixes the LIBOR rate at 5.564%. As of December31,2007 and through the date of this report, we have approximately $119.7million available to be drawn under our $130.0million revolving credit facility.Approximately $10.3million of the facility has been used to secure standby letters of credit, none of which have been drawn through the date of this report. As of year end, approximately 86% of our outstanding debt is fixed (or swapped to a fixed rate) at a weighted average interest rate of approximately 5.6% on an interest-only basis with a weighted average remaining term of approximately eight years. Development Activities: At 17885 Von Karman, all of the major building construction was completed, with site work and landscaping substantially complete by quarter end.On January18,2008, we received a temporary certificate of occupancy.17885 Von Karman is a 150,000 square foot office building located in Irvine, California. At the Mission City Corporate Center in San Diego, California, the building façade and core are now nearly complete.We received a final inspection report on January4,2008.Mission City Corporate Center is a 92,000 square foot office building with 128,000 square feet of structured parking. At Lantana – East, which we estimate to be completed in the first quarter of 2008, the superstructure is now 100% complete.Building façade work and core buildout is now 90% complete.At Lantana – South, which we estimate to be completed in the second quarter of 2008, the superstructure is complete, and building façade work has begun.Our development project at the Lantana Media Campus is comprised of two office buildings totaling 198,000 square feet with 223,000 square feet of structured parking located in Santa Monica, California. We began construction at 207 Goode during the fourth quarter of 2007.We expect to complete construction late in the second quarter of 2009.The demolition of an existing one-story office building has been completed, and grading and foundation activities have commenced.207 Goode is a 189,000 square foot office building located in Glendale, California. 2 Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data Fourth Quarter 2007 Quarterly Highlights(continued) Leasing Activities: During the fourth quarter, new leases and renewals were executed for approximately 605,000 square feet (including our pro rata share of the Joint Venture properties).Cash rent on leases executed during the quarter increased 35%, while GAAP rent increased 39% during the same period, primarily driven by significant increases in the Orange County market for both cash and GAAP rents.Within the Los Angeles Central Business District, cash rent growth was 32% while GAAP rent growth was 55%. Leases totaling approximately 1.2million square feet expired during the fourth quarter, mainly as a result of the termination of leases with New Century Financial at Park Place and 3161 Michelson per the terms of a stipulation agreement (described below).Occupancy in our Brea submarket also decreased during the fourth quarter due to the expiration of leases with a tenant who occupied space in multiple buildings. During the second quarter of 2007, New Century filed for bankruptcy protection and began the process of discontinuing operations and selling assets under the provisions of Chapter 11 of the federal bankruptcy code. On October26,2007, we entered into a stipulation agreement with New Century that was filed with the United States Bankruptcy Court in the District of Delaware. The Bankruptcy Court approved the stipulation agreement by an order dated November6,2007.Pursuant to the stipulation agreement, Maguire Properties and New Century agreed to bifurcate the leases at Park Place with the result that NewCentury would continue to lease certain space through January31,2008 but would reject the balance of the space effective September1,2007.The lease space continued at Park Place totals approximately 95,000 square feet, while the lease space rejected totals approximately 172,000 square feet.New Century is current in paying its rent through December31,2007 on its Park Place leases per the terms of the stipulation agreement.In addition, the stipulation agreement provides for the rejection of the lease at 3161 Michelson, covering approximately 194,000 square feet, effective as of September1,2007.We also reached agreement with New Century as to the amount of our rejection damage claims associated with the Park Place leases and the 3161 Michelson lease. On February2,2008, the New Century Debtors and the Official Creditors Committee filed a proposed plan of reorganization and disclosure statement, along with a notice scheduling a hearing on March5,2008 for the Bankruptcy Court to consider the adequacy of the disclosure statement. Under the proposed plan, our lease claims, which are against New Century Financial Corporation, are classified in “Class HC3b” as “Other Unsecured Claims Against NCFC.” As such, we will share in distributions from “Holding Company Debtor Net Distributable Assets” and “Holding Company Debtor Portion of the Litigation Proceeds,” in accordance with the terms of the plan. The disclosure statement as filed does not contain an estimate of the likely percentage recovery to be received by Class HC3b, but such an estimate is likely to be provided before the disclosure statement is approved by the Bankruptcy Court. Pending approval of the disclosure statement, it is possible that both the plan and the disclosure statement will be modified. Once the disclosure statement is approved, the plan will be submitted for a vote by creditors. If accepted by the requisite creditors, the plan will be considered for approval by the Bankruptcy Court at a confirmation hearing. Theplan will not become effective unless and untilapproved by the Bankruptcy Court and the conditions precedent to its effectiveness are satisfied. 3 Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data Fourth Quarter 2007 Investor Information 1733 Ocean Avenue, Suite 400 355 South Grand Avenue, Suite 3300 Santa Monica, CA90401 Los Angeles, CA 90071 Tel.(310) 857-1100 Tel.(213) 626-3300 Fax(310) 857-1198 Fax(213) 687-4758 Senior Management Robert F. Maguire III Chairman of the Board and Chief Executive Officer Peggy M. Moretti Senior Vice President, Investor and Public Relations Martin A. Griffiths Executive Vice President and Chief Financial Officer Peter K. Johnston Senior Vice President, Leasing Mark T. Lammas Executive Vice President, Development Robert P. Goodwin Senior Vice President, Construction and Development Paul S. Rutter Executive Vice President, Major Transactions Shant Koumriqian Senior Vice President, Finance and Accounting Javier F. Bitar Senior Vice President, Investments Ted J. Bischak Senior Vice President, Asset Management Jonathan L. Abrams Senior Vice President, General Counsel and Secretary William H. Flaherty Senior Vice President, Marketing Corporate Investor Relations Contact:Peggy M. Moretti at (213) 613-4558 Please visit our corporate website at: www.maguireproperties.com Transfer Agent American Stock Transfer & Trust Company Timing Quarterly results for 2008 will be announced according to the following schedule: 59 Maiden Lane First Quarter Early May 2008 New York, NY10038 Second Quarter Early August 2008 (718) 921-8201 Third Quarter Early November 2008 www.amstock.com Fourth Quarter Early February 2009 Effective as of the close of business on October 31, 2007, American Stock Transfer
